1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Response to Arguments
	35 U.S.C. 112
	Examiner notes that 112(a) rejection of claim 20 has been withdrawn in view of the amendments
	New 112(b) rejections necessitated by amendment.

	35 U.S.C. 103
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. For example, applicant argues “Dunbar does not, however, teach wherein the first pictogram comprises a schematic illustration of a location where an M-mode line should be positioned with respect to anatomical features of the heart” (REMARKS pg. 14). Examiner respectfully disagrees in that the image plane of which is depicted in the cross-sectional view (28) of fig. 4 would comprise at least one M-. 
Applicant further argues “the examiner is using improper hindsight reconstruction and that it would not have been obvious to one of ordinary skill in the art to modify the slice/scan plane position taught by Dunbar to instead show location of where an M-mode line should be positioned with respect to anatomical features of a heart as required by the second option of Applicant’s amended claim 1. As described in accordance with an embodiment in paragraph [0030] of Applicant’s application, the M-mode line needs to be position in a specific location with respect to the patient’s anatomy. Applicant’s fig. 4 shows an exemplary embodiment of an M-mode line 422 that is positioned on the ultrasound image 423” (REMARKS pg. 14). Examiner respectfully disagrees in that the location of the imaging plane of Dunbar is described as corresponding to the ultrasound image video clip 29 and are demonstrations for how to position the probe to obtain the desired ultrasound image shown in 29. Thus, a person having ordinary skill in the art would have recognized that the imaging plane of 28 would comprise at least one m-mode line when the system is being operated for M-mode imaging in order to correspond to an M-mode image which would be displayed in the ultrasound image 29. Furthermore, examiner notes that Dunbar is identified as failing to teach the M-mode line positioned with respect to anatomical features of the heart and that in an instance where the procedure is a cardiac procedure such as disclosed by Dinino and Buckman, the positioning of the M-mode line over the anatomical feature in Dunbar would comprise positioning the M-mode line with respect to anatomical features of the heart accordingly. Finally, examiner notes that the exemplary embodiment of the M-mode line 422 of applicant’s specification is disclosed as being the position of the M-mode line by the user and is not the schematic illustration required by the claim. 
Applicant further argues “the position of an M-mode line with respect to an ultrasound is completely different than the position of an imaging slice as alleged taught by Dunbar. As discussed above, positioning an M-mode line requires first acquiring an ultrasound image of a desired slice (i.e. positioning and/or steering the ultrasonic signals from the probe to acquire the desired slice) and then positioning the M-mode line on the correct anatomy within the slice. Dunbar teaches displaying a secondary demonstration video clip 28, which the examiner is asserting is equivalent to a pictogram representing a visual demonstration of the positioning of the imaging slice to obtain the ultrasound image 29. Dunbar definitely does not, however, teach positioning an M-mode line on the image” (REMARKS pg. 15). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., positioning an M-mode line or acquiring an ultrasound image of a desired slice and then positioning the M-mode line on the correct anatomy within the slice ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instance, applicant’s arguments appear to be that the references do not teach positioning an M-mode line within an already acquired ultrasound image, however, examiner would like to point to the claim language which merely requires that the that the first pictogram illustrates the first text instruction and comprises a schematic illustration of a location where an M-mode line should be positioned with respect to anatomical features of a heart. Thus, no positioning M-mode line nor positioning the M-mode line based on an already acquired ultrasound image is required by the claim language. As explained previously, because the pictogram 28 of Dunbar is designed to show an imaging plane which corresponds to the ultrasound image 29, a person having ordinary skill in the art would have recognized that the pictogram 28 would include an M-mode line positioned in a location in order with respect to anatomical features to derive an M-mode image in 29 when the system is operating in a mode for obtaining M-mode images, thus representing a location of where such an M-mode line should be positioned with respect to the anatomical feature. 
Applicant further argues “an M-mode line is in no way equivalent to an image slice; as discussed above, an M-mode line must be positioned with respect to an anatomical structures within the imaging slice. In other words, instead of being equivalent to an image slice, the position of an M-mode line with respect to an anatomical structures shown in an ultrasound image represents an additional layer of information above and beyond that of image slice position. As such, it would not be obvious to one skilled in the art based on the cited references, either alone or in combination, to display a first pictogram comprising a schematic illustration of a location where an M-mode line should be positioned with respect to an anatomical feature of a hear, as required by the second option of Applicant’s amended claim 1. To assert otherwise, would necessarily involve improper hindsight reconstruction” (REMARKS pg. 15) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, examiner notes that a person having ordinary skill in the art would have recognized using the system and method of Dinino, as modified, for M-mode imaging and as such when operating in an M-mode setting, a person having ordinary skill in the art would have recognized that the imaging plane depicted in fig. 4 of Dunbar would depict a position of an M-mode line in order to show the user where to place the line in order to obtain the M-mode image which would be depicted in the ultrasound image (29). 
Finally, applicant argues “Examiner has combined five separate references in order to reject claim 21 under 35 U.S.C. 103 rejection, and that none of the references teach or suggest displaying a pictogram showing a desired positioning of an M-mode line, as required by the second option of Applicant’s amended claim 1. Applicant respectfully submits that the number of references used in the rejection of claim 21, and the fac t that none of those references shows a pictogram that is a “schematic illustration of a location where an M-mode line should be positioned with respect to the anatomical features of a heart” lends additional support to Applicant’s argument that the elements required by Applicant’s amended claim 1 would not be obvious to one of ordinary skill in the art based on the combination of the cited references” (REMARKS pg. 16). Examiner respectfully disagrees in that the specific claimed feature merely relies upon Dinino, Dunbar, and Buckman as evidenced by Safwan while Chono is relied upon for teaching determining when a workflow has not been completed. The combination of features is taught by the prior art and regarding applicant’s comments that none of the references shows the claimed pictogram, examiner refers back to previous remarks that Dunbar teaches operating the system for M-mode imaging and that a person having ordinary skill in the art would have recognized when depicting an imaging plane as shown in fig. 4 (28) an M-mode line would be shown with respect to the anatomical feature to show the user how to position the probe and/or M-mode line to obtain the desired ultrasound image of 29.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 18-19, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite the limitation “an M-mode line”. It is unclear if this is the same M-mode line of claims 1 and 12 respectively or if it is a different M-mode line. For examination purpose, it has been interpreted to mean any M-mode line, however, clarification is required. 
Claims 8 and 18 recite the limitation “the M-mode line”. It is unclear if this is the M-mode line of claims 1 and 12 respectively or the M-mode line that is set with respect to claims 8 and 18. For examination purposes, it has been interpreted to mean either M-mode line, however, clarification is required. 
Claims 9 and 19 recite the limitation “an M-mode tracing”. It is unclear if this is the M-mode tracing of claims 1 and 12 respectively or if this is a different M-mode tracing. For examination purposes, it has been interpreted to mean either M-mode tracing, however, clarification is required. 
Claims 9 and 19 recite the limitation “the M-mode line”. It is unclear if this is the M-mode line of claims 1 and 12 respectively or the M-mode line set in claims 8 and 18 respective. For examination purposes, it has been interpreted to mean either M-mode line, however, clarification is required.
Claim 21 recites the limitation “a location where the M-mode line should be positioned”. It is unclear if this is the same location of claim 12 or a different location. For examination purposes, it has been interpreted to mean either the same or different, however, clarification is required. 
Claims 21 and 25 recite the limitation “anatomical features of the heart”. It is unclear if these are the same anatomical feature of claims 1 and 12 respectively or if they are different. For examination purposes, it has been interpreted to mean either the same or different features, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino et al. (US 20110054266 A1), hereinafter Dinino in view of Chono et al. (US 20160113631 A1), hereinafter Chono and Dunbar et al. (US 20110196235 A1), hereinafter Dunbar as evidenced by NPL Safwan (“Emphysematous Cholecystitis: A deadly Twist to a common Disease”) and further in view of Buckton et al. (US 20140052000 A1), hereinafter Buckton.
Regarding claims 1 and 12, 
Dinino teaches an ultrasound imaging system (at least fig. 1 (10) and corresponding disclosure in at least [0016]) comprising:
An ultrasound probe (at least fig. 1 (20) and corresponding disclosure in at least [0017]);
a touchscreen (at least fig. 1 (18) and corresponding disclosure in at least [0016]) configured to receive touch inputs ([0016] which discloses programmable softkeys (i.e. touch inputs) and display at least one of an image and a graphical user interface ([0062] which discloses a user interface). 
a main display (at least fig. 1 (16) and corresponding disclosure in at least [0017]) configured to display an ultrasound image acquired with the ultrasound probe ([0017] which discloses the imaging probe 20 to acquire an image of blood or tissues in a volumetric region beneath the skin. A planar or volumetric image is presented on the display 16, and the image may be recorded by a recorder”).
A processor (at least fig. 2 (50) and corresponding disclosure) connected to the ultrasound probe (20), the touchscreen (Examiner notes the processor is connected to the touchscreen via keyboard 28) and the main display (16) wherein the processor (50) is configured to:
display a plurality of steps of a workflow (at least fig. 4 (102) and corresponding disclosure in at least [0055]. [0051] discloses the views (i.e. steps) are a part of an examination protocol (i.e. a workflow)) wherein the plurality of steps includes a first step (at least fig. 4 or fig. 5 (GB3) and corresponding disclosure in at least [0058]) and a second step (at least fig 4 or 5. (CBD 1))
graphically indicate the first step in the workflow ([0058] which discloses the currently active view is surrounded by a box (i.e. graphically indicated))
providing a first text instruction describing the first step ([0091] which discloses the defined diagnostic imaging exam protocol (i.e. workflow) further comprises instruction prompts (i.e. text instruction) for implementing procedural characteristic actions associated with a corresponding image view (i.e. the first step) to be acquired)
display an ultrasound image on the main display at the same time as displaying the plurality of steps (at least fig. 5 depicts an ultrasound image to the right of the steps displayed)
Receive an input of a task described in the first text instruction ([0091] which discloses instruction prompts may include prompts for acquiring an image, annotating an image, placing body marker graphics on an image and performing measurements with respect to content of an acquired image. All of the text instructions would require an input of a task and [0057] which discloses when the user has completed the necessary steps to complete the current view. Examiner notes the necessary steps would include any tasks described in the instructions presented for the image);
Graphically indicate the second step in the workflow after completing the first step ([0057] which discloses the diagnostic system advances the protocol after the user has completed the necessary steps. Examiner notes a person having ordinary skill in the art would recognize advancing the protocol as necessary would include moving to the next view (i.e. the second step) and indicating it as the current view in the same manner (i.e. surrounding it with a box) as the first step)
Providing a second text instruction describing the second step after completing the first step ([0091] which discloses the defined diagnostic imaging exam protocol (i.e. workflow) further comprises instruction prompts (i.e. text instruction) for implementing procedural characteristic actions associated with a corresponding image view (i.e. the second view) to be acquired) 
display an updated ultrasound image on the main display at the same time as displaying the plurality of steps (at least fig. 5 depicts an ultrasound image to the right of the steps displayed. Examiner notes this image would be updated as each view is being captured)
Dinino further teaches wherein the view may be assigned an imaging mode and wherein the imaging modes comprise M-mode ([0065])

While Dinino teaches the system is configured with a means for cross-checking that all necessary parts of the exam have been completed ([0045]), it is unclear if the processor is configured to determine that the workflow has not been completed after receiving the input.
Chono, in a similar field of endeavor involving ultrasound imaging, teaches wherein after acquiring an image, a processor (at least fig. 1 (1) and corresponding disclosure in at least [0019]) is configured to determine that a workflow has not been completed ([0067] which discloses the protocol execution unit 14 included in processor 1 determines the completion of the protocol and when the acquisition of the final image is not completed the operation proceeds to the next protocol).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include determining that the workflow has not been completed as taught by Chono in order to advance the protocol such that all steps/views are completed accordingly.  
Examiner notes in the modified system, the indication of the second step and the displaying of the second text instructions would occur after the determination that the workflow has not been completed i.e. when the system advances in the protocol.

It is unclear if the text instructions are displayed and if the text instructions are displayed at the same time as displaying the plurality of steps.
Furthermore, Dinino fails to explicitly teach wherein the processor is configured to display the plurality of steps of the workflow on the touchscreen, display a first pictogram graphically illustrating the first text instruction at the same time as displaying the first text instruction, wherein the processor is configured to display the first pictogram on at least one of the touchscreen or the main display; wherein the first pictogram comprises one of a representation of an M-mode tracing with a plurality of points marked on the representation of the M-mode tracing or a schematic illustration of a location where an M-mode line should be positioned with respect to anatomical features of a heart; display the ultrasound image on the main display at the same time as displaying the first text instruction on the touch screen, and the first pictogram; and display a second pictogram graphically illustrating the second text instruction at the same time as displaying the second text instruction, wherein the second pictogram is displayed on at least one of the touchscreen or the main display; and display the updated ultrasound image on the main display at the same time as displaying the second touch instruction on the touchscreen, and the second pictogram on at least one of the touchscreen and the main display. 

Dunbar, in a similar field of endeavor involving ultrasound imaging, teaches 
An ultrasound imaging system (at least fig. 1 (1) and corresponding disclosure) comprising: 
A touchscreen configured to receive touch inputs ([0047] which discloses the screen of the user interface comprises various controls which may be operated with touch screen sensors on the video display 8) and display at least one of an image (at least fig. 4) and a graphical user interface ([0047] which discloses the video display 8 comprises a user interface)
A processor (at least fig. 1 (9) and corresponding disclosure in at least [0047]) configured to:
display a plurality of steps (at least fig. 4 (26) and corresponding disclosure in at least [0049]) of a workflow (at least fig. 4 (25) and corresponding disclosure in at least [0049]) on the touchscreen (8).
Display a first text instruction (at least fig. 4 (30) and corresponding disclosure in at least [0050] and [0027] which discloses text may explain in more detail how to handle the probe of the ultrasound scanner to complement the graphical information) describing the first step in the workflow on the touchscreen (8) at the same time as displaying the plurality of steps (at least fig. 4)
Display a pictogram (at least fig. 4 (27, 28 and 29) and corresponding disclosure in at least [0049]) graphically illustrating the text instruction (examiner notes the text may correspond to the image graphic as disclosed in [0027]) at the same time as displaying the first text instruction (at least fig. 4), wherein the first pictogram (27) is displayed on the touchscreen (8); 
Display an ultrasound image (at least fig. 4 (7) and corresponding disclosure in at least [0042]) at the same time as displaying the plurality of steps (26) on the touchscreen (8), the first text instruction (30) on the touchscreen, and the first pictogram (27, 28, and 29) on the touchscreen (8) (at least fig. 4 shows all of the elements being displayed at the same time and [0027] details text instructions which complement graphical information)
displaying a second text instruction (at least fig. 4 on the touchscreen describing the second step (at least fig. 4 (26) and corresponding disclosure in at least [0049] and [0034] which discloses the user can operate to choose the step he wishes to view next, thus the instructions/demonstrations change to a subsequent instruction/demonstration)
displaying a second pictogram (at least fig. 4 (27, 28, and 29) and corresponding disclosure in at least [0049]) graphically illustrating the second text instruction (examiner notes the text may correspond to the image graphic as disclosed in [0027]) at the same time as displaying the second text instruction (at least fig. 4), wherein the second pictogram (27, 28, and 29) is displayed on the touchscreen (8)
Display an updated ultrasound image (at least fig. 4 (7) and corresponding disclosure in at least [0042] which discloses a live ultrasound image (i.e. updated)) at the same time as displaying the plurality of steps (26) on the touchscreen (8), the first text instruction (30), and the second pictogram (27, 28, and 29) on the touchscreen (8) (at least fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include displaying instructions and pictograms as taught by Dunbar in order to enhance the ease of use for the user by providing visual aids for capturing the desired views of the workflow. 
Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include displaying the plurality of steps, instructions, and pictograms on the touchscreen as taught by Dunbar in order to provide protocol details in a separate area from the ultrasound image for ease of viewing. 
Dunbar further teaches wherein imaging modes comprise M-mode ([0028]) and wherein the first pictogram comprises a schematic illustration of a location where an imaging plane should be positioned with respect to anatomical features (at least fig. 4 (28) and corresponding disclosure in at least [0049]-[0050] which discloses the video clip (or still image) 28 shows an imaging slice that corresponds to the ultrasound image in clip 29 which shows the ultrasound image that would result from the procedure)
	While the first step of fig. 4 is a GB3 view (gallbladder view [0053]), it is not explicitly disclosed that the first step or a gallbladder view comprises M-mode. 
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino, as currently modified, to include M-mode imaging as part of the first step in order to enhance the visualization of the gallbladder by improving detection of movement of air pockets (as evidenced by Safwan pg. 134).
Examiner notes in the modified system the imaging plane of pictogram 28 of Dunbar is a visual demonstration of the position of the imaging slice required to obtain the ultrasound image of 29 ([0050]) and would include an M-mode scan line when using M-mode imaging as modified above.
While Dinino teaches additional workflows for carotid, veins, and wall motion and contrast (at least fig. 7 which depicts different selectable protocols) Dinino, as modified, fails to explicitly teach wherein the anatomical features are anatomical features of the heart. 
Buckton, in a similar field of endeavor involving ultrasound imaging, teaches a step of performing M-mode imaging on the heart ([0022] which discloses concerning a fetal heart, acquiring M-mode data along one or more lines to determine the heart rate)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino, as currently modified, to include imaging the heart in the first step as taught by Perry in order to evaluate heart rate. Furthermore, those skilled understand that M-mode is routinely employed to evaluate the heart, and this is consistent with the citations from Buckton. It is further noted that Dinino has various alternate workflows 102 as shown in Fig. 4 which suggests that the system and method are employed for various diagnostic sites, including both gastrointestinal sites and sites relevant to cardiac imaging (at least corresponding description in [0055] with GB (gallbladder), aorta, etc.) 

The modified system of claim 12 would perform the method of claim 1, as the functions cited correspond to the steps executed.

Regarding claims 2 and 13,
Dinino further teaches wherein graphically indicating the first step highlighting the first step (at least FIG. 5 and [0058] which discloses the currently active view (GB3) 124 is surrounded by a box (i.e. highlighted)).

Regarding claims 3 and 14,
Dinino further teaches wherein the processor is configured to graphically indicate that the first step has been completed after said receiving the input of the task described in the first text instruction ([0058] which discloses a checkmark next to names of views which have been completed. Examiner notes the view would be completed after all tasks included in the instructions are performed).

Regarding claims 4 and 15,
Dinino further teaches wherein graphically indicating that the first step has been completed comprises displaying a checkmark associated with the first step ([0058] which discloses a checkmark next to names of views which have been completed)

Regarding claims 21 and 25,
Dinino, as modified, further teaches wherein the first pictogram comprises the schematic illustration of a location where the M-mode line should be positioned with respect to anatomical features of the heart (See claims 1 and 12)

Claims 5-6, 8-9, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino, Chono, Dunbar, Safwan and Buckton as applied to claims 1 and 12 and further in view of Perry et al. (US 20160081659 A1), hereinafter Perry 
Regarding claim 5,
Dinino, as modified, teaches the elements of claim 1 as previously stated. Dinino further teaches wherein the workflow is an abdominal workflow ([0051]). While Dinino teaches additional workflows for carotid, veins, and wall motion and contrast (at least fig. 7 which depicts different selectable protocols) Dinino, as modified, fails to explicitly teach a cardiac workflow. 
Perry, in a similar field of endeavor involving ultrasound imaging, teaches a workflow (at least fig. 4 (414) and corresponding disclosure in at least [0031]) comprising a plurality of steps ([0032] which discloses menus may include a plurality of steps that need to be performed to complete a multi-step examination workflow) wherein the workflow is a cardiac workflow (the workflow is for the heart in fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have further modified Dinino to include a cardiac workflow as taught by Perry in order to evaluate the heart accordingly. Such a modification amounts to merely a simple substitution of one known evaluation site for another rendering the claim obvious (MPEP 2143).

Regarding claim 6,
Dinino, as modified, teaches the elements of claim 5 as previously stated. Chono further teaches determining that the workflow has been completed ([0067] which discloses the protocol execution unit 14 included in processor 1 determines the completion of the protocol)
	Dinino, as currently modified, fails to explicitly teach further comprising automatically calculating a plurality of cardiac parameters after the completion of the workflow.
Nonetheless, Perry further teaches further comprising automatically calculating a plurality of cardiac parameters after the completion of the workflow (at least fig. 2 (210) and corresponding disclosure in at least [0029] and [0035] which discloses the graphical output generated (i.e. calculated) by the examination workflow includes end-diastole volume or end-systole volume for cardiac applications. Examiner notes this step occurs after executing the workflow in step 208)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Dinino, as currently modified, to include automatically calculating parameters as taught by Perry in order to evaluate the heart after completing the necessary imaging required for the workflow. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 16,
Dinino, as modified, teaches the elements of claim 12 as previously stated. Dinino further teaches wherein the workflow is an abdominal workflow ([0051]). While Dinino teaches additional workflows for carotid, veins, and wall motion and contrast (at least fig. 7 which depicts different selectable protocols) Dinino, as modified, fails to explicitly teach a cardiac workflow and wherein t eh processor is further configured to automatically calculate one or more cardiac parameters after the completion of the workflow. 
Perry, in a similar field of endeavor involving ultrasound imaging, teaches a workflow (at least fig. 4 (414) and corresponding disclosure in at least [0031]) comprising a plurality of steps ([0032] which discloses menus may include a plurality of steps that need to be performed to complete a multi-step examination workflow) wherein the workflow is a cardiac workflow (the workflow is for the heart in fig. 4).
Perry further teaches further comprising automatically calculating a plurality of cardiac parameters after the completion of the workflow (at least fig. 2 (210) and corresponding disclosure in at least [0029] and [0035] which discloses the graphical output generated (i.e. calculated) by the examination workflow includes end-diastole volume or end-systole volume for cardiac applications. Examiner notes this step occurs after executing the workflow in step 208)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include a cardiac workflow as taught by Perry in order to evaluate the heart accordingly. Such a modification amounts to merely a simple substitution of one known evaluation site for another rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino, as currently modified, to include automatically calculating parameters as taught by Perry in order to evaluate the heart after completing the necessary imaging required for the workflow. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claims 8 and 18,
	Dinino, as modified, teaches the elements of claims 5 and 12 as previously stated. Dinino further teaches wherein the diagnostic system switches to an assigned imaging mode when the associated view becomes active and wherein the imaging mode comprises M-mode ([0065])
	Dunbar further teaches wherein the first pictogram comprises the schematic illustration of the location where the M-mode line should be positioned with respect to anatomical features of the heart (Examiner notes with respect to claims 1 and 12 the depiction of the imaging plane would comprise an M-mode when operating in an M-mode setting).
A person having ordinary skill in the art would readily recognize that a view assigned with M-mode would comprise setting/positioning an M-mode scan line by directing a user where to place the probe, which is consistent with the cited teachings of Dinino as modified by Dunbar (visual demonstration and text “explain in more detail how to handle the probe of the ultrasound scanner” as from cited [0027] of Dunbar)

Regarding claims 9 and 19,
Dinino, as modified, teaches the elements of claims 8 and 18 as previously stated. Dinino, as currently modified, fails to explicitly teach wherein the second step further comprising identifying one or more cardiac phases based on an M-mode tracing acquired along the M-mode line.
Buckton further teaches identifying one or more cardiac phases based on an M-mode tracing acquired along an M-mode line (phase data indicating the cardiac phase at the acquisition of each 2D image frame may be acquired (i.e. identified) based M-mode acquisitions and [0022] which discloses M-mode data acquired along one or more lines (i.e. the M-mode line)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include identifying one or more cardiac phases based on an M-mode tracing as taught by Buckton in order to evaluate the images according to a corresponding cardiac phase, as consistent with cited [0022] of Buckton. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino, Chono, Dunbar, Safwan, Buckton, and Perry as applied to claims 5-6, 12, and 16 above and further in view of Srivastava (US 20200297775 A1), hereinafter Srivastava. 
Regarding claims 7 and 17,
Dinino, as modified, teaches the elements of claims 6 and 16 as previously stated. Perry further teaches wherein the plurality of cardiac parameters includes an end diastolic volume and an end systolic volume ([0035]), however, fails to explicitly teach calculating at least one of an end diastolic diameter, end systolic diameter, fractional shortening and sphericity.
Srivastava, in a similar field of endeavor involving ultrasound imaging, teaches calculating end diastolic diameter, end systolic diameter, and fractional shortening from ultrasound imaging ([0194] which discloses to calculated shortening fraction, end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing (i.e. ultrasound imaging))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino, as currently modified, to include calculating parameters as taught by Srivastava in order to assess the cardiac function accordingly (Srivastava [0194]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino, Chono, Dunbar, Safwan, Buckton and Perry as applied to claims 8 and 18 above and further in view of Sheehan et al. (US 5889524 A), hereinafter Sheehan. 
Regarding claim 10,
Dinino, as modified, teaches the elements of claim 9 as previously stated. Dinino further teaches wherein the plurality of steps includes a third step for imaging an aorta (at least fig. 4 (Aorta 1) and corresponding disclosure in at least [0055]). Dinino, as modified, fails to explicitly teach wherein the third step comprises identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle.
Sheehan, in a similar field of endeavor involving ultrasound imaging, teaches a step comprising identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle (at least fig. 16 (124) and corresponding disclosure in at least Col. 14 lines 39-56 which discloses an end systolic frame (i.e. a first ultrasound image) is selected to be traced and borders of the left ventricle are then manually traced)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include a step comprising identifying an end systolic left ventricle outline as taught by Sheehan in order to evaluate heart in the systolic phase. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 11,
Dinino, as modified, teaches the elements of claim 10 as previously stated. Dinino further teaches wherein the plurality of steps includes a fourth step for imaging an aorta (at least fig. 4 (Aorta 2)). Dinino, as modified, fails to explicitly teach wherein the fourth step comprises identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle.
Sheehan, in a similar field of endeavor involving ultrasound imaging, teaches a step comprising identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle (at least fig. 16 (124) and corresponding disclosure in at least Col. 14 lines 39-56 which discloses an end diastolic frame (i.e. a second ultrasound image) is selected to be traced and borders of the left ventricle are then manually traced)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino, as currently modified, to include a step comprising identifying an end diastolic left ventricle outline as taught by Sheehan in order to evaluate the heart in the diastolic phase. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 20,
Dinino, as modified, teaches the elements of claim 9 as previously stated. Dinino further teaches wherein the plurality of steps includes a third step for imaging an aorta (at least fig. 4 (Aorta 1) and corresponding disclosure in at least [0055]). Dinino, as modified, fails to explicitly teach wherein the third step comprises identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle, and identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle. 
Sheehan, in a similar field of endeavor involving ultrasound imaging, teaches a third step comprising identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle (at least fig. 16 (124) and corresponding disclosure in at least Col. 14 lines 39-56 which discloses an end systolic frame (i.e. a first ultrasound image) is selected to be traced and borders of the left ventricle are then manually traced), and a fourth step identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle (at least fig. 16 (124) and corresponding disclosure in at least Col. 14 lines 39-56 which discloses an end diastolic frame (i.e. a second ultrasound image) is selected (e.g. in a fourth step to be traced and borders of the left ventricle are then manually traced)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Dinino to include a third step and fourth step as taught by Sheehan in order to evaluate the heart at different phases of the cardiac cycle. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes that the closest prior art of record Chono (US 20170231601 A1) for the claim limitation teaches a representation of an M-mode tracing with a plurality of points marked on the representation of the M-mode tracing (at least in fig. 9 and corresponding disclosure in at least [0080]), however, the representation of the M-mode tracing of Chono refers to a contour model which is modified to fit an M-mode image. Because the first pictogram is defined as illustrating the first instruction describing the first step, it would not have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the currently modified first pictogram of Dinino to include the representation of the M-mode tracing described by Chono. In other words, a person having ordinary skill in the art would not have recognized the representation as an illustration of a text instruction as required by claims 1 and 12. For these reasons, claims 22 and 24 have been indicated to contain allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793        
/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793